Citation Nr: 0825463	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-26 334	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from August 1965 to January 
1966 and from May 1968 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran is service connected for peripheral 
neuropathy of the left lower extremity, 30 percent disabling; 
peripheral neuropathy of the right lower extremity, 30 
percent disabling; peripheral neuropathy of the right upper 
extremity, 30 percent disabling; peripheral neuropathy of the 
left upper extremity, 20 percent disabling; and diabetes 
mellitus, Type 2, 20 percent disabling.  His combined rating 
is 80 percent.  

2.  The veteran has completed high school and has worked as a 
machinist; he last worked full time in May 1999.  

3.  The service-connected disabilities are shown to preclude 
the veteran from securing and following a substantially 
gainful occupation consistent with his education and work 
background.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The RO sent the veteran a letter in April 2005 and January 
2007 in which he was informed of the requirements needed to 
establish entitlement to a TDIU rating.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There is relevant 
medical evidence on file, including VA examinations in 
January and April 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Disabilities of one or both upper 
extremities or of one or both lower extremities, including 
the bilateral factor, if applicable, will be considered one 
disability for the purpose of meeting the above ratings.  38 
C.F.R. § 4.16(a).  


The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  


Analysis

The veteran asserts that his service-connected disabilities 
prevent him from working at substantially gainful employment.  
The veteran in this regard is shown to have completed high 
school and to have worked as a machinist.  He reportedly last 
worked on in May 1999.  

The veteran is service connected for diabetes mellitus, type 
2, and for peripheral neuropathy of each extremity; his 
combined rating is 80 percent.  The Board notes that the 
veteran's service-connected disabilities of the extremities 
meet the schedular criteria for TDIU under 38 C.F.R. § 4.16.  
Before a total compensation rating based upon individual 
unemployability can be granted, there must also be a 
determination that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

According to an August 2005 statement from K.E.T., M.D., the 
veteran was permanently disabled due to a neurologic disorder 
associated with his diabetes mellitus.  

The September 2005 and July 2006 statements from S.M. K., 
M.D., reveal that the veteran was disabled due to neuropathy 
caused by his diabetes mellitus.  

According to a July 2006 statement from a VA outpatient 
clinic health care provider, the veteran's diabetic 
neuropathy prevented him from working.  

Dr. K said in a statement dated in July 2006 that the veteran 
had debilitating polyneuropathy that resulted in unrelenting 
pain that prohibited him from standing or sitting for 
prolonged periods of time and rendered him unable to 
participate in any form of gainful employment.  

When examined by VA in January 2007, the veteran complained 
of having pain, numbness, tingling, and burning of the hands 
and feet.  He had difficulty with balance and used a cane for 
support.  The examination revealed absent upper extremity 
deep tendon reflexes and Achilles tendon reflexes.  

The veteran had an antalgic limping gait, supporting himself 
with a cane.  He was not able to walk on his heels or toes 
and lost his balance after taking one step of tandem walking.  
He appeared to have increased weakness and decreased 
endurance of the right foot, with slight shaking with 
repetitive range of motion.  

The diagnoses in January 2007 were those of diabetic 
peripheral neuropathy of the upper extremities involving, but 
not limited to, the radial, ulnar and median nerves of the 
hands; and diabetic peripheral neuropathy of the lower 
extremities from the knees down involving, but not limited 
to, the tibial sural or peroneal nerves of the feet.  The 
examiner concluded that it was as likely as not that the 
veteran's pain, numbness, tingling, and burning were 
secondary to his diabetes mellitus, Type II.  

According to a VA neurological evaluation in April 2007, the 
veteran complained of progressively worsening polyneuropathy 
with severe episodes of pain daily.  On physical examination, 
motor strength was 5/5 throughout, with deep tendon reflexes 
1+ in the upper extremities and difficult to elicit in the 
lower extremities.  

A sensory examination showed decreased sensation to cold 
temperature, light touch, and pinprick, distally, in a 
stocking-glove distribution; vibration was moderately 
decreased at the ankles and absent at the great toes.  Gait 
was antalgic and mildly unsteady.  He ambulated with the help 
of a cane.  The examiner concluded that the veteran's 
peripheral neuropathy was much more likely than not related 
to his diabetes mellitus.  

The Board notes that there are recent statements from two 
different private physicians and another statement from a VA 
health care provider that the veteran's service-connected 
diabetic polyneuropathy of both the upper and lower 
extremities prevents him from working at substantially 
gainful employment.  

Clearly, the impairment caused by the service-connected 
disabilities would have a significant impact on veteran's 
ability to work in employment consistent with his high school 
education, his previous occupational history as a machinist 
and his declining ability to work full time since May 1999.  

While the recent medical findings showed some normal findings 
regarding motor strength in April 2007, the overall 
disability picture due to the diabetic peripheral neuropathy 
of the upper and lower extremities likely prevents him from 
securing and following gainful employment.  

Accordingly, the evidence supports the veteran's current 
claim for increase and warrants the assignment of a TDIU 
rating.  




ORDER

A TDIU rating is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


